1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11
         M.A.D.R.,                                          Case No. 2:18-cv-07506-SHK
12
                                          Plaintiff,
13
                              v.
                                                            OPINION AND ORDER
14
         NANCY A. BERRYHILL, Acting
15       Commissioner of Social Security,
16                                         Defendant.
17
18            Plaintiff M.A.D.R.1 (“Plaintiff”) seeks judicial review of the final decision of
19   the Commissioner of the Social Security Administration (“Commissioner,”
20   “Agency,” or “Defendant”) denying her application for disability insurance
21   benefits (“DIB”), under Title II of the Social Security Act (the “Act”). This
22   Court has jurisdiction under 42 U.S.C. § 405(g), and, pursuant to 28 U.S.C.
23   § 636(c), the parties have consented to the jurisdiction of the undersigned United
24   States Magistrate Judge. For the reasons stated below, the Commissioner’s
25   decision is REVERSED and this action is REMANDED for further proceedings
26   consistent with this Order.
27
     1 The Court substitutes Plaintiff’s initials for Plaintiff’s name to protect Plaintiff’s privacy with
28
     respect to Plaintiff’s medical records discussed in this Opinion and Order.
 1                                    I.      BACKGROUND
 2          Plaintiff filed an application for DIB on January 22, 2015, alleging disability
 3   beginning on July 27, 2008. Transcript (“Tr.”) 158-59.2 Following a denial of
 4   benefits, Plaintiff requested a hearing before an administrative law judge (“ALJ”)
 5   and, on September 5, 2017, ALJ Richard T. Breen determined that Plaintiff was not
 6   disabled. Tr. 17-28. Plaintiff sought review of the ALJ’s decision with the Appeals
 7   Council, however, review was denied on August 3, 2018. Tr. 1-8. This appeal
 8   followed.
 9                              II.    STANDARD OF REVIEW
10          The reviewing court shall affirm the Commissioner’s decision if the decision
11   is based on correct legal standards and the legal findings are supported by
12   substantial evidence in the record. 42 U.S.C. § 405(g); Batson v. Comm’r Soc.
13   Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). Substantial evidence is “more
14   than a mere scintilla. It means such relevant evidence as a reasonable mind might
15   accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,
16   401 (1971) (citation and internal quotation marks omitted). In reviewing the
17   Commissioner’s alleged errors, this Court must weigh “both the evidence that
18   supports and detracts from the [Commissioner’s] conclusions.” Martinez v.
19   Heckler, 807 F.2d 771, 772 (9th Cir. 1986).
20          “‘When evidence reasonably supports either confirming or reversing the
21   ALJ’s decision, [the Court] may not substitute [its] judgment for that of the ALJ.’”
22   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (quoting Batson, 359 F.3d at
23   1196); see also Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (“If the
24   ALJ’s credibility finding is supported by substantial evidence in the record, [the
25   Court] may not engage in second-guessing.”) (citation omitted). A reviewing
26
27   2 A certified copy of the Administrative Record was filed on January 31, 2019. Electronic Case
     Filing Number (“ECF No.”) 19. Citations will be made to the Administrative Record or
28   Transcript page number rather than the ECF page number.
                                                    2
 1   court, however, “cannot affirm the decision of an agency on a ground that the
 2   agency did not invoke in making its decision.” Stout v. Comm’r Soc. Sec. Admin.,
 3   454 F.3d 1050, 1054 (9th Cir. 2006) (citation omitted). Finally, a court may not
 4   reverse an ALJ’s decision if the error is harmless. Burch v. Barnhart, 400 F.3d 676,
 5   679 (9th Cir. 2005) (citation omitted). “[T]he burden of showing that an error is
 6   harmful normally falls upon the party attacking the agency’s determination.”
 7   Shinseki v. Sanders, 556 U.S. 396, 409 (2009).
 8                                    III.   DISCUSSION
 9           A.    Establishing Disability Under The Act
10           To establish whether a claimant is disabled under the Act, it must be shown
11   that:
12           (a) the claimant suffers from a medically determinable physical or
13           mental impairment that can be expected to result in death or that has
14           lasted or can be expected to last for a continuous period of not less than
15           twelve months; and
16           (b) the impairment renders the claimant incapable of performing the
17           work that the claimant previously performed and incapable of
18           performing any other substantial gainful employment that exists in the
19           national economy.
20   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citing 42 U.S.C.
21   § 423(d)(2)(A)). “If a claimant meets both requirements, he or she is ‘disabled.’”
22   Id.
23           The ALJ employs a five-step sequential evaluation process to determine
24   whether a claimant is disabled within the meaning of the Act. Bowen v. Yuckert,
25   482 U.S. 137, 140 (1987); 20 C.F.R. § 404.1520(a). Each step is potentially
26   dispositive and “if a claimant is found to be ‘disabled’ or ‘not-disabled’ at any step
27   in the sequence, there is no need to consider subsequent steps.” Tackett, 180 F.3d
28   at 1098; 20 C.F.R. § 404.1520. The claimant carries the burden of proof at steps
                                                 3
 1   one through four, and the Commissioner carries the burden of proof at step five.
 2   Tackett, 180 F.3d at 1098.
 3         The five steps are:
 4               Step 1. Is the claimant presently working in a substantially gainful
 5         activity [(“SGA”)]? If so, then the claimant is “not disabled” within
 6         the meaning of the [] Act and is not entitled to [DIB]. If the claimant is
 7         not working in a [SGA], then the claimant’s case cannot be resolved at
 8         step one and the evaluation proceeds to step two. See 20 C.F.R.
 9         § 404.1520(b).
10               Step 2. Is the claimant’s impairment severe? If not, then the
11         claimant is “not disabled” and is not entitled to [DIB]. If the claimant’s
12         impairment is severe, then the claimant’s case cannot be resolved at
13         step two and the evaluation proceeds to step three. See 20 C.F.R.
14         § 404.1520(c).
15               Step 3. Does the impairment “meet or equal” one of a list of
16         specific impairments described in the regulations? If so, the claimant is
17         “disabled” and therefore entitled to [DIB].           If the claimant’s
18         impairment neither meets nor equals one of the impairments listed in
19         the regulations, then the claimant’s case cannot be resolved at step
20         three and the evaluation proceeds to step four.          See 20 C.F.R.
21         § 404.1520(d).
22               Step 4. Is the claimant able to do any work that he or she has
23         done in the past? If so, then the claimant is “not disabled” and is not
24         entitled to [DIB]. If the claimant cannot do any work he or she did in
25         the past, then the claimant’s case cannot be resolved at step four and
26         the evaluation proceeds to the fifth and final step. See 20 C.F.R.
27         § 404.1520(e).
28
                                               4
 1                Step 5. Is the claimant able to do any other work? If not, then
 2         the claimant is “disabled” and therefore entitled to [DIB]. See 20
 3         C.F.R. § 404.1520(f)(1). If the claimant is able to do other work, then
 4         the Commissioner must establish that there are a significant number of
 5         jobs in the national economy that claimant can do. There are two ways
 6         for the Commissioner to meet the burden of showing that there is other
 7         work in “significant numbers” in the national economy that claimant
 8         can do: (1) by the testimony of a vocational expert [(“VE”)], or (2) by
 9         reference to the Medical-Vocational Guidelines at 20 C.F.R. pt. 404,
10         subpt. P, app. 2. If the Commissioner meets this burden, the claimant
11         is “not disabled” and therefore not entitled to [DIB]. See 20 C.F.R. §§
12         404.1520(f), 404.1562. If the Commissioner cannot meet this burden,
13         then the claimant is “disabled” and therefore entitled to [DIB]. See id.
14   Id. at 1098-99.
15         B.     Summary Of ALJ’s Findings
16         The ALJ determined that Plaintiff “last met the insured status requirements
17   of the . . . Act on June 30, 2014.” Tr. 19 (citation omitted). The ALJ then found at
18   step one, that “[Plaintiff] did not engaged in [SGA] during the relevant period from
19   her alleged onset date of July 27, 2008, through her date last insured of June 30,
20   2014 (20 CFR 404.1571 et seq.).” Id. At step two, the ALJ found that “[t]hrough
21   the date last insured, [Plaintiff] had the following severe impairments: degenerative
22   disc disease of the lumbar spine and obesity (20 CFR 404.1520(c)).” Id. At step
23   three, the ALJ found that “[t]hrough the date last insured, [Plaintiff] did not have
24   an impairment or combination of impairments that met or medically equaled the
25   severity of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix
26   1 (20 CFR 404.1520(d), 404.1525 and 404.1526).” Tr. 22.
27         In preparation for step four, the ALJ found that through the date last
28   insured, Plaintiff has the residual functional capacity (“RFC”) to:
                                               5
 1         perform medium work as defined in 20 CFR 404.1567(c) including
 2         lifting up to 50 pounds occasionally and 25 pounds frequently, and
 3         sitting, standing and/or walking up to 6 hours in an 8-hour workday,
 4         with the follow restrictions: she can frequently climb ramps and stairs;
 5         she can only occasionally climb ladders, ropes, and scaffolds; she can
 6         only occasionally stoop, kneel, crouch, and crawl; she can frequently
 7         balance; she must avoid work at unprotected heights, around moving
 8         mechanical parts, or in humidity and wetness.
 9   Tr. 23. The ALJ then found, at step four, that “[t]hrough the date last insured,
10   [Plaintiff] is unable to perform any past relevant work [(“PRW”)] (20 CFR
11   404.1565).” Tr. 26.
12         In preparation for step five, the ALJ noted that “[Plaintiff] was born on June
13   20, 1961 and was 53 years old, which is defined as an individual closely approaching
14   advanced age, on the date last insured. [Plaintiff] subsequently changed age
15   category to advanced age (20 CFR 404.1563).” Tr. 26. The ALJ observed that
16   “[Plaintiff] has a limited education and is able to communicate in English (20 CFR
17   404.1564).” Tr. 27. The ALJ then added that “[t]ransferability of job skills is not
18   an issue in this case because [Plaintiff’s] [PRW] is unskilled (20 CFR 404.1568).”
19   Id.
20         At step five, the ALJ found that “[t]hrough the date last insured,
21   [c]onsidering [Plaintiff’s] age, education, work experience, and [RFC], there were
22   jobs that existed in significant numbers in the national economy that Plaintiff could
23   have performed (20 CFR 404.1569 and 404.1569(a)).” Id. Specifically, the ALJ
24   found that Plaintiff could perform the “unskilled” occupations of “hand-
25   packager,” as defined in the dictionary of occupational titles (“DOT”) at DOT
26   920.587-018, “dining room attendant (DOT 311.677-018),” and “machine
27   packager (DOT 920.685-078).” Id. The ALJ based his decision that Plaintiff could
28   perform the aforementioned occupations “on the testimony of the [VE]” from the
                                               6
 1   administrative hearing, after “determin[ing] that the [VE’s] testimony [wa]s
 2   consistent with the information contained in the [DOT].” Tr. 27-28.
 3          After finding that through the date last insured, “[Plaintiff] was capable of
 4   making a successful adjustment to other work that existed in significant numbers in
 5   the national economy,” the ALJ concluded that “[a] finding of ‘not disabled’
 6   is . . . appropriate under the framework of the above-cited rules.” Tr. 28. The
 7   ALJ, therefore, found that “[Plaintiff] was not under a disability, as defined in
 8   the . . . Act, at any time from July 27, 2008, the alleged onset date, through June 30,
 9   2014, the date last insured (20 CFR 404.1520(g)).” Id.
10          C.     Issues Presented
11          In this appeal, Plaintiff raises three issues: (1) whether the ALJ properly
12   “formulate[d] Plaintiff’s [RFC]”; (2) whether the ALJ properly found that she
13   “could perform alternative work” at step five; and (3) whether “Plaintiff’s
14   properly credited limitations [were] sufficient to command reversal.” ECF No. 24,
15   Joint Stip. at 4.
16          D.     Court’s Consideration Of Plaintiff’s First Issue
17                 1.    Parties Arguments
18          Plaintiff argues that the ALJ’s RFC finding was not supported by substantial
19   evidence because the ALJ improperly (1) rejected her subjective symptom
20   statements; (2) rejected an August 2010 opinion from her treating physician, Gil
21   Tepper, M.D.; and (3) omitted from the RFC the improperly rejected limitations
22   expressed by her and Dr. Tepper. Id. at 6. Plaintiff argues that the rejection of Dr.
23   Tepper’s opinion was not harmless because Dr. Tepper opined that Plaintiff’s
24   limitations were consistent with “light work” and because “at the level of ‘light’
25   work, at age 50, Plaintiff must be found disabled by virtue of the Medical-
26   Vocational guidelines (grids).” Id. at 7-8. Plaintiff argues that the improperly
27   rejected evidence should be “established as a matter of law for purposes of analysis
28   of this decision” and that this case should be remanded for payment of benefits
                                                7
 1   because “there are no outstanding issues left to be resolved.” Id. at 11, 19, 21, 26-
 2   27.
 3         Defendant responds that the ALJ’s RFC finding was supported by
 4   substantial evidence because the ALJ’s assessments of Plaintiff’s statements and
 5   Dr. Tepper’s opinion were also supported by substantial evidence. Id. at 12, 16.
 6   With respect to the ALJ’s rejection of Plaintiff’s statements, Defendant argues that
 7   “[t]he ALJ first summarized Plaintiff’s statements and testimony regarding her
 8   impairments and her associated symptoms and limitations” and “then checked
 9   them against the record evidence.” Id. at 12 (citations omitted). Defendant argues
10   that “[t]he evidence since Plaintiff’s alleged onset date, . . . through her date last
11   insured, . . . was simply not consistent with her allegations,” and that “Plaintiff
12   received mostly conservative and mostly effective treatment during the relevant
13   period.” Id. at 13-15. With respect to the ALJ’s rejection of Dr. Tepper’s August
14   2010 opinion, Defendant concedes that “the ALJ did not explicitly address it[.]”
15   Id. at 16. However, Defendant argues that “[i]mplicit though the rejection may
16   have been, it was nevertheless supported by substantial evidence.” Id. Defendant
17   argues that Dr. Tepper’s opinion “was inconsistent with the treatment and
18   examination records” and “[b]ecause Dr. Tepper clearly based this opinion on
19   Plaintiff’s dubious subjective complaints, the ALJ’s implicit rejection of the
20   opinion was proper.” Id. at 16-17.
21         The Court begins by discussing the ALJ’s treatment of Dr. Tepper’s August
22   2010 opinion.
23                2.     Dr. Tepper’s August 2010 Opinion
24         On August 24, 2010, Dr. Tepper prepared a “Primary Treating Physician’s
25   Permanent and Stationary Report[,]” wherein he discussed his treatment of
26   Plaintiff, Plaintiff’s other relevant medical history, Plaintiff’s subjective
27   complaints, Plaintiff’s ADL’s, examination findings, diagnoses, his opinions on
28   Plaintiff’s limitations, and his recommendations for future medical care. Tr. 389-
                                                 8
 1   404. Dr. Tepper found, in pertinent part, that “[w]ith regard to [Plaintiff’s]
 2   lumbar spine and left hip, [Plaintiff] is precluded from the performance of
 3   prolonged sitting/standing/walking, repetitive bending, stooping, squatting,
 4   twisting, and lifting greater than 15 pounds.” Tr. 401. Dr. Tepper opined that
 5   “[a]t this time, . . . [Plaintiff] has reached Maximal Medical Improvement from
 6   the effects of the industrial injury.” Tr. 400.
 7          In support of the limitations he assessed, Dr. Tepper noted his diagnoses of
 8   Plaintiff, including:
 9           “lumbar spine herniated nucleus pulposus, L4-5, L5-S1, per MRI dated
10             9/23/08 and 7/13/10”;
11           “lumbar spine facet hypertrophy, L4-L5, per MRI dated 9/23/08 and
12             7/13/10”;
13           “bilateral lower extremity radicular pain”;
14           “left hip musculoligamentous sprain/strain”;
15           “anxiety/depression, secondary to industrial injury/pain”;
16           “[(“gastroesophageal reflux disease”) GERD], secondary to
17             medication/pain”;
18           “insomnia, secondary to industrial injury/pain.”
19   Id. (capitalization normalized).
20          Dr. Tepper also noted that the “objective factors of disability[,]” with
21   respect to Plaintiff’s lumbar spine, included: reduced range of motion, abnormal
22   physical exam, decreased muscle strength, and positive MRIs, dated September 23,
23   2008, and July 13, 2010. Id. (capitalization normalized. Dr. Tepper added that the
24   “objective factors of disability[,]” with respect to Plaintiff’s left hip, included:
25   reduced range of motion and abnormal physical exam. Tr. 401.
26                 3.        ALJ’s Consideration Of Dr. Tepper’s Opinion
27          The ALJ observed that, following a workplace injury in 2008 that resulted in
28   lower back pain and a worker’s compensation claim, Plaintiff “received regular
                                                 9
 1   treatment” with Dr. Tepper from 2008, “throughout 2009[,] and early 2010.” Tr.
 2   24 (citing Tr. 356-81, 384). The ALJ also observed that “[a]t an examination with
 3   Dr. Tepper in August 2010, [Plaintiff] exhibit[ed] decreased range of motion of the
 4   lumbar spine, diffuse tenderness to palpation along the lumbar paravertebral
 5   musculature, hypoesthesia along the L5 and S1 dermatomes, and positive straight
 6   leg raisings test on the left.” Tr. 25 (citing Tr. 396).
 7         The ALJ next “considered the various opinions provided by worker’s
 8   compensation physicians, including [Dr.] Tepper, . . . whom opined in 2008 and
 9   2009 that [Plaintiff] was ‘temporarily totally disabled’ [(“TTD”)]” and found that
10   “the conclusion by a physician that a claimant is TTD in the context of a workers’
11   compensation case is not relevant with regard to an application under the . . . Act.”
12   Tr. 26. The ALJ explained that the term TTD “is used in workers’ compensation
13   law to indicate that [for] a certain moment or for a certain period in time a worker is
14   unable to return to the job being performed at the time of the injury, with or
15   without modifications to the job requirements.” Id. The ALJ found that because
16   “[t]his is not the same criteria used to determine disability under the . . . Act[,]”
17   such a finding is “not relevant” here. Id. The ALJ added that “[t]he objective
18   clinical diagnostic evidence used by the physician to come to that conclusion and
19   included in the physician’s reports has been considered” and “is consistent with a
20   determination that [Plaintiff] could do work within the limitations noted herein.”
21   Id. The ALJ, however, did not consider or discuss Dr. Tepper’s August 2010
22   opinion.
23                4.     Standard To Review ALJ’s Analysis Of Medical Opinions
24         There are three types of medical opinions in Social Security cases: those
25   from treating physicians, examining physicians, and non-examining physicians.
26   Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009) (citation
27   omitted). “The medical opinion of a claimant’s treating physician is given
28   ‘controlling weight’ so long as it ‘is well-supported by medically acceptable clinical
                                                10
 1   and laboratory diagnostic techniques and is not inconsistent with the other
 2   substantial evidence in [the claimant’s] case record.’” Trevizo v. Berryhill, 871
 3   F.3d 664, 675 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(c)(2)). “When a
 4   treating physician’s opinion is not controlling, it is weighted according to factors
 5   such as the length of the treatment relationship and the frequency of examination,
 6   the nature and extent of the treatment relationship, supportability, consistency
 7   with the record, and specialization of the physician.” Id. (citing 20 C.F.R.
 8   § 404.1527(c)(2)–(6)).
 9         “‘To reject [the] uncontradicted opinion of a treating or examining doctor,
10   an ALJ must state clear and convincing reasons that are supported by substantial
11   evidence.’” Id. (quoting Ryan v. Comm’r Soc. Sec. Admin., 528 F.3d 1194, 1198
12   (9th Cir. 2008)). “This is not an easy requirement to meet: ‘the clear and
13   convincing standard is the most demanding required in Social Security cases.’”
14   Garrison v. Colvin, 759 F.3d 995, 1015 (9th Cir. 2014) (quoting Moore v. Comm’r
15   Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002)).
16         “‘If a treating or examining doctor’s opinion is contradicted by another
17   doctor’s opinion, an ALJ may only reject it by providing specific and legitimate
18   reasons that are supported by substantial evidence.’” Trevizo, 871 F.3d at 675
19   (quoting Ryan, 528 F.3d at 1198). “This is so because, even when contradicted, a
20   treating or examining physician’s opinion is still owed deference and will often be
21   ‘entitled to the greatest weight . . . even if it does not meet the test for controlling
22   weight.’” Garrison, 759 F.3d at 1012 (quoting Orn v. Astrue, 495 F.3d 625, 633
23   (9th Cir. 2007)). “‘The ALJ can meet this burden by setting out a detailed and
24   thorough summary of the facts and conflicting clinical evidence, stating his
25   interpretation thereof, and making findings.’” Trevizo, 871 F.3d at 675 (quoting
26   Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)).
27   ///
28   ///
                                                11
 1                 5.      Standard To Review ALJ’s RFC Finding
 2           The RFC is the maximum a claimant can do despite her limitations. 20
 3   C.F.R. § 404.1545. In determining the RFC, the ALJ must consider limitations
 4   imposed by all of a claimant’s impairments, even those that are not severe, and
 5   evaluate all of the relevant medical and other evidence, including the claimant’s
 6   testimony. SSR 96-8p, available at 1996 WL 374184. The ALJ is responsible for
 7   resolving conflicts in the medical testimony and translating the claimant’s
 8   impairments into concrete functional limitations in the RFC. Stubbs-Danielson v.
 9   Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008). “An ALJ must propound a
10   hypothetical to a VE that is based on medical assumptions supported by substantial
11   evidence in the record that reflects all the claimant’s limitations.” Osenbrock v.
12   Apfel, 240 F.3d 1157, 1165 (9th Cir. 2001).
13                 6.      ALJ’s Decision Is Not Supported By Substantial Evidence
14           Here, as an initial matter, the Court notes that the ALJ considered and
15   discussed the contradictory opinions of other doctors in his unfavorable decision.
16   See e.g., Tr. 26, 401 (ALJ discussing the opinion of M. Sohn, M.D., that Plaintiff
17   could perform “medium work with frequent postural activities[,]” whereas, Dr.
18   Tepper opined that Plaintiff could lift only fifteen pounds, which is consistent with
19   a limitation to light work3). As such, the clear and convincing standard applies
20   here.
21           Here, it is undisputed that the ALJ did not consider or discuss Dr. Tepper’s
22   August 2010 opinion. Although Defendant argues that the ALJ’s implicit rejection
23   of Dr. Tepper’s opinion was proper and provides various explanations as to why
24   Dr. Topper’s treating opinion should be rejected, the Court cannot affirm the
25   ALJ’s decision on Defendant’s post-hoc explanations. See Stout v. Comm’r Soc.
26
     3 See SSR 83-10, 1983 WL 31251, at *5 (light work requires “lifting no more than 20 pounds at a
27   time with frequent lifting or carrying objects weighing up to 10 pounds” and medium work
     requires “lifting no more than 50 pounds at a time with frequent lifting or carrying of objects
28   weighing up to 25 pounds.” ).
                                                   12
 1   Sec. Admin., 454 F.3d 1050, 1054 (9th Cir. 2006) (the Court cannot affirm the
 2   ALJ’s decision on grounds not invoked by the Commissioner) (citation omitted).
 3   Moreover, Dr. Tepper’s opinion is well supported by objective evidence, including
 4   Dr. Tepper’s own clinical diagnoses of Plaintiff, MRI imaging, limitations observed
 5   upon examining Plaintiff, and reference to his longitudinal treatment of Plaintiff
 6   over a three-year period. Accordingly, the Court finds that the ALJ’s implicit
 7   rejection Dr. Tepper’s well-supported August 2010 treating opinion, wherein the
 8   ALJ failed to provide any reason for rejecting the opinion, much less clear and
 9   convincing reasons, was not supported by substantial evidence.
10         Additionally, because Dr. Tepper opined that Plaintiff had greater
11   limitations than the ALJ included in Plaintiff’s RFC, and because the ALJ failed to
12   consider or discuss Dr. Tepper’s opinion, the Court finds that the ALJ’s RFC
13   assessment was not supported by substantial evidence in the record. See Trevizo,
14   871 F.3d at 675. As such, because the RFC and, by extension, the dispositive
15   hypothetical question posed to the VE, was not supported by substantial evidence,
16   the Court finds that the ALJ’s step-five finding, which relied upon the VE’s
17   testimony, was similarly not supported by substantial evidence. Thus, the Court
18   finds that remand is appropriate here.
19         However, because Dr. Tepper’s opinion is contradicted by other medical
20   opinions in the record, the Court cannot conclude that further administrative
21   hearings would serve no useful purpose here so that the ALJ may reassess
22   Plaintiff’s limitations and RFC in light of all the evidence in the record, including
23   Dr. Tepper’s August 2010 opinion. As such the Court finds that remand for
24   further proceedings is appropriate here so that the ALJ may reconsider Plaintiff’s
25   RFC in light of Dr. Tepper’s August 2010 opinion. Finally, because the Court
26   finds that remand is appropriate for the aforementioned reason, it does not address
27   Plaintiff’s remaining assignments of error.
28   ///
                                               13
 1                                 IV.    CONCLUSION
 2         Because the Commissioner’s decision is not supported by substantial
 3   evidence, IT IS HEREBY ORDERED that the Commissioner’s decision is
 4   REVERSED and this case is REMANDED for further administrative proceedings
 5   under sentence four of 42 U.S.C. § 405(g). See Garrison, 759 F.3d at 1009
 6   (holding that under sentence four of 42 U.S.C. § 405(g), “[t]he court shall have
 7   power to enter . . . a judgment affirming, modifying, or reversing the decision of the
 8   Commissioner . . . , with or without remanding the cause for a rehearing.”)
 9   (citation and internal quotation marks omitted).
10
11
     DATED: 1/31 /2020                ________________________________
12                                    HONORABLE SHASHI H. KEWALRAMANI
13                                    United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              14
